
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(c) (xii)



EMPLOYMENT AGREEMENT


        This Agreement is made as of December 12, 2002 by and between American
Science & Engineering, Inc. (the "Company"), a Massachusetts corporation having
its principal place of business in Billerica, Massachusetts, and Paul Theodore
Owens, (the "Executive") having his principal address at 32 Perrault Road,
Needham Heights, Massachusetts.

        The Company desires to retain the services of the Executive, and the
Executive is willing to render such services, in accordance with the terms
hereinafter set forth.

        Accordingly, the Company and the Executive agree as follows:

        1.    The Company agrees to employ the Executive as, and the Executive
agrees to perform the duties of Vice President, Chief Financial Officer and
Treasurer of the Company.

        2.    (a) The Executive's weekly salary shall be $3,846.15 ("Base
Salary") payable not less frequently than on a monthly basis in accordance with
standard company policy for executives. The Executive shall also be eligible for
an annual bonus in an amount of up to fifty (50%) percent of Base Salary
(annualized) based on Executive's performance, as determined by the Company's
CEO, of specific goals to be determined by the CEO. Executive shall also be
granted options to purchase 50,000 shares of the Company's Common Stock at a
price equal to the closing price on the date of this Agreement. The options will
vest over three (3) years and will be otherwise implemented in accordance with
the terms and conditions of the Company's 1999 Combination Stock Option Plan and
approval of the grant by the Board of Directors.

        (b)  The Company will include the Executive in all life insurance,
disability insurance, medical and all other benefit plans maintained by the
Company for the benefit of its Executives.

        3.    (a) The Company shall pay to the Executive the "Severance Payment"
in the event that the Executive is terminated by the Company within sixty
(60) days prior to or twelve (12) months after the occurrence of a "Change of
Control," as defined below. The Severance Payment shall be made at the time of
such termination.

        (b)  The "Severance Payment" shall be a one-time payment equal to the
higher of: (i) the Executive's base salary for one year at the annual rate in
effect one month prior to the occurrence of the Change of Control, or (ii) the
Executive's base salary for one year at the annual rate in effect at the time of
such termination. The Severance Payment shall also include the continuation of
all benefits received by the Executive prior to termination for a period equal
to the lesser of one year or the start of new employment by the Executive in
which he receives substantially similar benefits.

        (c)  A "Change of Control" shall be deemed to have occurred if:

        (i)    any person (as defined in Section 13 (d) or 14 (d)(2) of the
Securities Exchange Act of 1934) shall have become the beneficial owner of
50 percent or more of the combined voting power of the Company's voting
securities;

        (ii)  the Continuing Directors shall have ceased for any reason to
constitute a majority of the Board of Directors of the Company. For this
purpose, a "Continuing Director" shall include members of the Board of Directors
of the Company as of the date of this Agreement and any person nominated for
election to the Board of Directors of the Company by a vote of the majority of
the then Continuing Directors;

        (iii)  the stockholders approve the complete liquidation or dissolution
of the Company, or

--------------------------------------------------------------------------------




        (iv)  the stockholders approve by the requisite vote any of the
following transactions:

        (a)  a merger or consolidation of the Company (except for a merger in
respect of which no vote of the stockholders of the Company is required);

        (b)  a sale, lease, exchange, mortgage, pledge, transfer or other
disposition (in one transaction or a series of transactions), whether as part of
a dissolution or otherwise, of assets of the Company or of any direct or
indirect majority-owned subsidiary or the Company (other than to any direct or
indirect wholly-owned subsidiary or to the Company) having an aggregate market
value equal to 50% or more of either the aggregate market value of all of the
assets of the Company determined on a consolidated basis or the aggregate market
value of all the outstanding stock of the Company immediately prior tot he
transaction; or

        (c)  a tender or exchange offer for 50% or more of the outstanding
voting stock of the Company.

        4.    (a) If the Executive is terminated for any reason other than
(i) "Cause" (as defined below); or (ii) pursuant to a Change of Control as
defined in Paragraph 3 (such reasons other than (i) or (ii) are hereinafter
referred to as "Termination for Convenience") the Executive shall receive an
amount equal to the greater of the amount that would be due under the Company's
then-current severance policy, if any, or six months of his then-current Base
Salary, payable, at the Company's option, on the last date of his employment or
in weekly installments. In case of Termination for Convenience, the Executive
shall be entitled to a continuation of all benefits being received by him at the
time of termination for the lesser of six (6) months from the date of
termination, or until the date in which the Executive begins new employment in
which he receives substantially similar benefits. If the Executive is Terminated
for Convenience within twelve (12) months after a change in the Company's
President/CEO, the Executive shall be entitled to receive the Severance Payment
described in Paragraph 2(b) in place of the benefits described in this
Paragraph 3.

        (b)  For the purposes of this Agreement, "Cause" shall mean: (i) the
determination by the President of the Company that the Executive has failed to
perform his duties in the course of his employment under this Agreement
consistent with those of a Vice President, Chief Financial Officer, or has
failed to follow the reasonable instructions of, or to meet the goals set by,
the President of the Company; or (ii) the final conviction of the Executive for,
or his plea of nolo contendere to, a felony or any other crime that involves
fraud, dishonesty or moral turpitude.

        5.    The Company may not assign all or any part of its obligations
under this Agreement, except to a successor as provided for in this paragraph.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company expressly to assume and agree to perform this Agreement
to the same extent that the Company would be required to perform it if no
succession had taken place. As used in this Agreement, unless the context
requires otherwise, the "Company" shall mean the Company as defined above or any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law, or otherwise. This Agreement shall
inure to the benefit of and be enforceable by and binding upon (i) any such
successor and (ii) the Executive's personal or legal representatives, executors,
administrators and designated beneficiaries.

        6.    This Agreement contains the entire agreement between the parties
with respect to the subject mater hereof and supersedes all prior oral and
written agreements, understandings and commitments between the parties relating
to this Agreement. Notwithstanding the foregoing, the Executive shall at all
times remain subject to all policies and procedures of the Company that relate
to employees of the Company, except to the extent that this Agreement contains
terms or provisions that are contrary to or

2

--------------------------------------------------------------------------------


provides greater benefits than such policies and procedures, in which case this
Agreement shall control. No amendment to this Agreement shall be made except by
a written instrument signed by both parties.

        7.    The Executive agrees that, during the term of employment by the
Company and during an additional period of (1) year which shall commence at the
date of termination of Executive's employment, he will not:

        (a)  directly or indirectly work for, consult with, be affiliated with
or otherwise provide services for any competitor of the Company, including
without limitation any entity that designs, manufactures or sells x-ray
inspection equipment;

        (b)  Hire, solicit, or attempt to induce any employee of the Company to
leave its employ and to work directly or indirectly for or with Executive or any
employer or contractor of Executive; or

        (c)  Directly or indirectly, individually or for or with any other
party, provide any type of service(s) to any person or entity which was, during
the last 12 months of Executive's employment, a customer or account of the
Company, as would permit, enable or assist such customer in providing, for
itself or others, products or services like or similar to those products or
services which had been provided to such customer by the Company during the
12 month period preceding the termination of his employment.

        8.    If any agreement or covenant made by the Executive herein shall,
to any extent, be determined by any court having jurisdiction as being too broad
in area, time, or both, or otherwise to any extent held invalid, then the part
or parts which are determined to be invalid or unenforceable shall be severed
and the remaining parts of this Agreement shall continue in full force and
effect.

        9.    Executive acknowledges that a breach or threatened breach of any
commitment made by Executive in this Agreement could cause irreparable injury to
the Company; that damages would not adequately compensate the Company for such
breach or threatened breach and that such damages would be difficult to
determine. Therefore, Executive agrees that the Company shall be entitled to
such equitable and injunctive relief as may be available to restrain or prevent
a breach or contemplated breach of any of the obligations of the Executive in
this Agreement. The Company shall have this right in addition to damages and any
other remedy available at law or in equity.

        10.  The Appendix A the AS&E Proprietary Information Procedure, is
attached hereto and incorporated into this Agreement.

        11.  This Agreement shall be construed and enforced under and be
governed in all respects by the law of the Commonwealth of Massachusetts,
without regard to the conflict of law principles thereof.

        12.  This Agreement supercedes all prior agreements.

        IN WITNESS WHEREOF, the Company has caused this instrument to be
executed on its behalf by a duly authorized officer and the Executive has
executed this instrument, all as of the date set forth above.

    AMERICAN SCIENCE & ENGINEERING, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Ralph S. Sheridan, CEO and President
 
 
 
 


--------------------------------------------------------------------------------

Paul Theodore Owens

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(c) (xii)



EMPLOYMENT AGREEMENT
